USDC SDNY
U.S. Departm: |— DOCUMENT

ELECTRONICALLY FILED

United States 4
Southern Distr.

 

DOC #:
DATE FILED: _ 5/7/2021

 

 

The Silvio J. Mollo Buuuing
One Saint Andrew’s Plaza
New York, New York 10007

May 6, 2021

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Natalia Korzha, Vladislav Neceaev and Anashon Kamalov,
21 Cr. 295 (AT)

Dear Judge Torres:

The Indictment in the above-referenced matter was filed yesterday and wheeled out to Your
Honor. The Government respectfully requests that a date be set for arraignment. We propose May
21 or 24, 2021, if either of those days is convenient for the Court. One of the defendants, Vladislav
Neceaev, is currently detained at a Rikers Island facility on a probation violation in connection
with a State matter, and we would like to give the authorities there as much advance notice as
possible to arrange for the defendant to appear by video conference.

A copy of the Indictment is attached for the Court’s convenience.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

by: ___/s/ Sarah Lai
Sarah Lai
Assistant United States Attorney
(212) 637-1944

Defendants shall be arraigned before a magistrate judge. The
Government shall inform the Court when the arraignment has been

ec: Mr. Albert Dayan, Esq. scheduled, at which time the Court shall set an initial conference before it.
Mr. Leo Shalit, Esq.

 

Ms. Margaret Shalley, Esq. SO ORDERED. 7)
Dated: May 7, 2021

New York, New York ANALISA TORRES
United States District Judge
